 


109 HR 5145 IH: To authorize the National War Dogs Monument, Inc. to establish a national monument in honor of military working dog teams.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5145 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Jones of North Carolina (for himself and Mr. Delahunt) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the National War Dogs Monument, Inc. to establish a national monument in honor of military working dog teams. 
 
 
1.National military working dog teams monument 
(a)Authority to establish monumentThe National War Dogs Monument, Inc. is authorized to establish in the District of Columbia, a monument to honor the sacrifice and service of United States Armed Forces working dog teams that participate in the military endeavors of the United States.  
(b)LocationThe monument shall be located within the area that is referred to as Area II in section 8908 of title 40, United States Code.  
(c)Compliance with standards for Commemorative Works ActThe establishment of the monument shall be in accordance with chapter 89 of title 40, United States Code, except as provided in subsection (b).  
(d)Limitation on payment of expensesThe United States Government shall not pay any expense for the establishment or maintenance of the monument. 
 
